EXHIBIT 10.2

AMENDED AND RESTATED CORUS BANK N.A. COMMISSION PROGRAM FOR COMMERCIAL
LOAN OFFICERS (EFFECTIVE NOVEMBER 1, 2005)

CORUS BANK

Commission Program for Commercial Loan Officers

1.  INTRODUCTION

          In 1993 Corus implemented the first version of this Commission
Program.  While it has evolved and changed in some very significant ways, the
basic structure and intent of the program has survived intact, and has served
both Corus and the participating officers well. The Commission Program is
designed to share loan profits with the officers to the extent those profits
exceed what the company could earn by investing its deposits in some other
manner (the Bank’s “Opportunity Cost” – see section 6 for further details on the
Opportunity Cost).  We call this sharing in “Incremental Profit.” Incremental
Profit consists of interest and fee income, minus the Opportunity Cost, minus
the department’s overhead.  Furthermore, just as officers share in Incremental
Profit, they must also bear that same share of any losses.  These concepts are
developed more fully in the following pages.

          The Commission Program has been crafted to reward officers in such a
way that their goals coincide as closely as possible with those of the company.
Officers will benefit from generating as many loans as possible, with rates and
fees as high as possible, from keeping the loans on the books as long as
possible, and from avoiding losses. A substantial amount of the commission will
be held back in a deferral account, so that officers, like the Bank, will have
something to lose if their loans are not fully repaid. Also, officers who are
particularly successful in developing a large portfolio of high-quality,
high-yielding loans, will be walking away from a stable source of potential
commission income should they ever choose to leave the company even though
certain deferred amounts might be paid out subsequently.

          This program is in part an unfunded deferred compensation arrangement
intended to comply with principles set forth in Section 451 of the Internal
Revenue Code of 1986, as amended, and regulations thereunder, and under
applicable law.  As such, no provision in this program will be construed to
require either directly or indirectly, the Company to reserve, or otherwise set
aside, funds for the payment of commissions deferred hereunder. 

          This Commission Program will undoubtedly continue to evolve with each
passing year, as we encounter new situations, and as business conditions change.
Modifications will continue to be made, and Corus is entitled to make any that
it deems appropriate, in its sole discretion. Management will attempt to
minimize the frequency of such changes, and will also try to explain the
rationale behind any changes fully, but the program may be changed at any time.
Your comments, cooperation and patience will be appreciated. Please direct
comments or questions to either Michael Stein or Robert Glickman. References
below to management include both Mr. Stein and Mr. Glickman, both of whom will
answer questions and field comments. As CEO, Mr. Glickman will act as the final
arbiter for difficult decisions.

2.  COMMISSION CALCULATION SHEET

          The Commission Program requires us to track all loans originated or
renewed since the program began which are still on the books. We must maintain
information on the loan amount, terms, officer(s) involved, and how the
commission associated with the loan is to be allocated. We must also calculate
the actual commission amount for individual loans based on the rest of the
information contained in the database. The spreadsheet in which we maintain this
database is called the Commission Calculation Sheet (“CCS”). On separate
spreadsheets, management tracks the advance against commission percentage (see
below), actual commissions paid, holdback amounts, and other related
information. However, the CCS is the primary spreadsheet in which most of the
critical information is stored.

--------------------------------------------------------------------------------

* Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks indicate omissions.

--------------------------------------------------------------------------------




3.  WHICH LOANS WILL BE INCLUDED IN THE PROGRAM?

          This program was designed for loans secured by commercial real estate
projects; however, management in its sole discretion will consider including
commercial loans secured by other collateral on a case-by-case basis. Effective
November 1, 2005, mezzanine loans will be included just like all other loans. 
Prior to November 1, 2005, mezzanine loans were treated in a different manner
than other loans. The CCS tracks those loans and treats them accordingly.

          If a loan qualifies for the Commission Program, it will be entered on
the CCS. Due to the burden of tracking loans and calculating the commissions,
the program will only include loans that generate commissions of $1,000 or more
per year.

*[                                                  ]

          The Commission Program uses a 12-month period ending October 31st of
each year.  This cut-off date is being used so that all calculations can be made
and verified and the commission amount calculated by year-end. Therefore, an
officer’s year-end commission amount will be based on loan activity for the 12
months ending on 10/31 of that same year.  Please note that commissions are
considered to be compensation for calendar years ending December 31, and the
October 31 date is not in any way a date upon which commissions become payable
by the company or formally earned by officers. The current year’s Commissions
are not earned until actually paid by the Bank. Also, while it may be tempting
to push closings up into October in order to include them in a given commission
year, officers are expected to act responsibly and in the company’s best
interests in this regard. Documentation compromises or other actions that impact
a credit must not be made in order to speed up a closing.

          Whether or not a transaction qualifies for inclusion on the Commission
Calculation Sheet normally will be quite clear; however, sometimes it will
require interpretation.  It is recommended that management approve any ambiguous
situations as early as possible in the process to avoid any hard feelings.

4.  COMMISSION FACTOR

          The Commission Factor is the percentage of the Incremental Profit
associated with the loan that will be shared with the relevant officer(s). Those
Commission Factors will remain in effect through the life of those loans,
subject to the Annual Alteration noted below.

*[                                                  ]

          Every loan that is handled by the Bank has a supervising officer (the
“Supervising Officer”) assigned to it.  The Supervising Officer will be Michael
Stein, Robert Glickman or Tim Stodder. A lead loan officer (“Lead Officer”)
would be designated for each loan, and such individual would be responsible for
the majority of the negotiation, structuring and ‘frontline’ documentation
(e.g., term sheets, application letter, commitment letters, etc.; in other
words, the initial documentation that sets the terms of a loan).  In some
instances, a second officer may be asked by the Lead Officer to assist on a
given loan.

          The Supervising Officer is responsible for overall supervision of the
particular loan, including: a) meet, as needed, with the borrowers/developers,
b) evaluate borrower/ developer’s integrity, experience, etc., c) perform, as
needed, site inspection(s) of proposed and comparable projects, d) underwrite
financials for both project and borrowers, e) underwrite tenants (where
applicable), f) guide negotiating, underwriting and pricing of loan(s), and g)
review and approve term sheets, application letters and commitment letters. In
addition, as a loan committee must approve each loan, the Supervising Officer
and the Lead officer present the loan and an analysis of the economics thereof
to the Loan Committee for consideration and final approval. The aggregate of
these activities are termed the “Cliff of Activity” and must be met in order for
the Supervising Officer to earn a commission on a given loan.

--------------------------------------------------------------------------------

* Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks indicate omissions.

--------------------------------------------------------------------------------




Commissions on a loan outstanding in any given Commission Year would be
allocated as follows:

 

a.  The Supervising Officer, except if the Supervising Officer is Robert
Glickman (who does not participate in the Commission Program), would earn a
*[          ] Commission on each loan that he supervises as long as the Cliff of
Activity has been met. If Supervising Officer is Robert Glickman, the Lead
Officer still only gets *[          ].

 

 

 

b.  The remaining *[          ] of the Commission would be allocated to the Lead
Officer, except in the case in which a second officer is appointed to assist the
first, in which event the *[          ] would be split between the two officers,
as discussed below.

          Note that the *[               ] division applies for the Commission
Year commencing November 1, 2004; for subsequent years, the Compensation
Committee would establish, within 90 days of the beginning of each Commission
Year, the relative percentages applicable to loans originated in those future
years. The percentages established for loans established in a Commission Year
would continue to apply to Commissions generated by such loans in subsequent
years.

          In order to maximize the number of profitable loans made by the Bank,
individual officers are compensated, on a loan-by-loan basis, based on their
individual performance in originating, negotiating and bringing a loan to
closure. Their compensation is not a function of the overall profitability of
the loan department, nor of Corus. Instead, an officer only earns a commission
if the officer actually works on a loan. Each individual’s compensation is a
direct function of the number of loans they work on personally and the
profitability of each of those loans. As a consequence, the number of loans on
which the individual is actively involved caps the total amount that an officer
can earn.

          In the case of Michael Stein or Tim Stodder, they will be treated as a
Supervising Officer, and will thus receive a Commission equal to *[          ]
of the aggregate amount of Commission payable on a loan, only if they satisfy
the Cliff of Activity requirement. The Cliff of Activity requirement is designed
to ensure that the *[          ] commission is paid only where the Supervising
Officer’s activities justify such a commission. 

          In the case of other officers, the Lead Officer assigned to the loan
would be responsible for the majority of the negotiation, structuring and
‘frontline’ documentation, and would be eligible to receive the remaining
*[          ] of the Commission. The lead officer may, however, request the
assistance of a junior officer to provide support with respect to these
functions.  In that event, the lead officer and supporting officer would agree
on the portion of the *[          ] commission to be paid to the supporting
officer. The amount payable to the supporting officer is typically *[          ]
of the total Commission, and should be determined by the Lead Officer and
Supervising Officer based on the supporting officer’s contribution to the
overall effort.

          All Commission Factors, regardless of the year in which the loan was
originated, are subject to an Annual Alteration. In order to describe the Annual
Alteration, some terminology must be defined. “Unadjusted Gross Commissions” is
the aggregate Gross Commissions payable to all officers who are in the
Commission Program for that year prior to considering the Annual Alteration.
*[                              ] The Annual Alteration will be a reduction in
every Commission Factor, which shall be calculated by multiplying each
Commission Factor by the following formula (if the formula results in a number
greater than 1.0 there will be no Annual Alteration for the year in question):

*[                                                  ]

          The Annual Alteration will reduce the Commission Factor for all loans
for a given year, but the original, unaltered Commission Factor will still be
the starting point for the next year’s Annual Alteration, if any. That is, the
Annual Alteration in a given year does not carry forward.

          When a loan is renewed or extended the Commission Factor (and the
Officer’s share of losses) will be adjusted to equal the Commission Factor then
in effect for new loans. However, if the renewal in question is deemed by
management to be a non-market renewal (i.e., that it is being offered as some
sort of workout, and consists of terms that are not representative of what could
be achieved by the borrower on the open market), then the Commission Factor (and
the Officer’s share of losses) will remain at the Commission Factor associated
with the loan in question prior to renewal.

--------------------------------------------------------------------------------

* Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks indicate omissions.

--------------------------------------------------------------------------------




5.  ALLOCATING THE COMMISSION

          The program is intended to provide commissions to each officer based
solely on account of income generated by the individual performance of the
officer. In some instances, more than one officer may deserve credit for
bringing in a new loan, or for doing a material amount of the work associated
with underwriting the loan. In that event, the applicable commission should be
divided among the relevant officers so that the relative amounts allocated to
each officer approximate as closely as possible the relative amount of income
generated by the individual performance of each officer. In general, where a
commission is attributable to the efforts of more than one officer, the officers
are expected to work out the allocation of the commission among themselves.

          When this program was first originated many feared that this could
become a source of friction among officers. It is good to be able to report that
there has been very little conflict of this nature. Still, it is important that
we remain aware of the potential for hard feelings, and act fairly and quickly
to resolve problems. Please consult Michael Stein or Robert Glickman for advice
in dividing commissions. Robert Glickman has the authority to reallocate
commissions between officers when he deems it appropriate to more closely track
the individual efforts of the officers. 

          All officers who will receive an allocation of a commission should
sign the Loan Approval Sheet, so that the Officer’s loan approval and
recommendation of the loan is documented. No individual needs to sign the
approval sheet on behalf of either Senior Management allocations (see below) or
allocations to “Other.”

6.  COMPONENT PARTS OF THE COMMISSION CALCULATION SHEET. 

          Basically, the commission for a loan is equal to:

*[                                                  ]

          This is a broad conceptual framework, and the Commission Program and
the Commission Calculation Sheets incorporate these concepts, sometimes in a
very precise manner, and sometimes more roughly. In this section we will discuss
how Income, Servicing Cost, and Opportunity Cost are incorporated in the CCS.
For a complete understanding of the CCS, officers should study the CCS itself,
and this overview is only a general summary.

          Income. Income for a given year in the Commission Program consists of
interest income and fee income generated in that year on a cash basis. Fee
income includes origination fees, exit fees, and fixed percentage prepayment
charges. Yield maintenance prepayment charges are included in a limited manner
(see Section 11 below). Income from foreclosed real estate and gains on sales of
real estate will not be included as Income (in any event, as noted below,
commission accruals for a loan will cease once a loan is classified as a
non-accrual asset). 

          Earned fees for loans that do not close are included in the program,
and considered as if they were profits associated with a regular loan. Letter of
credit fees will also be included, as would any loans resulting from draws on
letters of credit. If the Bank ever experiences a loss in connection with a loan
in which it was an intermediary, or in connection with a letter of credit,
officers should expect to share in losses (see below) just as if these were
regular loans.

          Expenses incurred for loans that do not close, and further assuming
that the expenses were not reimbursed by the customer, may at the Bank’s sole
discretion, be charged to the officer as well, in which case the officer would
bear a portion of the costs equal to the Commission Factor which would have been
used had the loan closed.  Officers need not expect to pay for business
development costs and site inspections (provided reasonable care is taken to
avoid unnecessary and unduly expensive travel), but should be careful about
incurring legal fees and other third-party report costs such as appraisals
without getting a deposit of some sort from the customer.

--------------------------------------------------------------------------------

* Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks indicate omissions.

--------------------------------------------------------------------------------




          Most of the Bank’s loans have variable interest rates. In the CCS, the
interest rate must be expressed as a spread over one of several indices:
Treasuries, Prime, or Libor.  For variable rate loans, at the end of each
commission year, the Bank analyzes the actual spread between 3-month Treasuries
and the various indices used in our loans, and the CCS is adjusted to reflect
the actual spreads observed over the prior year. 

          For fixed rate loans, all of which are Treasury-based, the CCS uses
the spread to comparable maturity Treasuries as of the date that the rate is
locked (this is usually either the date of commitment or the date of closing).
The benefits and costs of interest rate fluctuations after locking are enjoyed
or borne, as the case may be, by the bank.  Furthermore, the bank will usually
swap fixed rate loans into floating rate loans.  However, whether we swap or
not, or how successful the swap is, is not considered in the Commission Program.

          Also, some loans involve one or more changes in rate basis or spread
the middle of the term (e.g. from Libor + 3.00% to Libor + 2.75% or to Treasury
+3.25%). In such cases, the loan will be treated as if it paid off at the time
the rate basis is altered, and as if a new loan was originated with the new
rate. A loan with an interest rate floor (e.g. Libor + 3.25% with a floor of
6.50%) might function as if it was a loan with a constantly changing spread. In
this case, the Bank will make a customized, weighted average calculation of the
spread which takes into account both the actual spread and the actual principal
balance, and gives more weight to the spreads which applied to higher balance
periods than to the spreads which applied to lower balance periods.

          The CCS assumes that interest accrues on an Actual/360 basis. If a
loan is negotiated otherwise, the “spread” column or input on the Commission
Calculation Sheet should be reduced to reflect the change

          Opportunity Cost.   We have assumed from the outset of the commission
program that some sort of low-overhead investment alternative would be available
to us, but at a lower overall yield than that offered by commercial real estate
loans. We believe the company could purchase investment-grade rated commercial
mortgage backed securities (“CMBS”) with virtually no overhead expense, and with
no regulatory limitations. In that case, much of the capital allocated to
commercial real estate loans could be reallocated to other investments as well.

*[                                                  ]

          Servicing Cost. There are economies of scale in servicing larger
loans.  Management has made a rough estimate of servicing cost for loans of
various sizes. See the table in the Commission Calculation Sheet.

          Also, it will be assumed that the servicing cost for Construction
Loans will be double whatever the normal servicing cost would have been.  The
Commission Calculation Sheet automatically calculates this extra cost.  However,
in the input section of the Commission Calculation Sheet officers must indicate
that the loan is a construction loan in the appropriate column.

7.  CESSATION OF COMMISSION

          So long as the full base rate of interest is actually collected from
the borrower, or is drawn upon from an interest reserve, commissions will accrue
for the loan in question. Whether or not the loan is categorized as non-accrual,
and regardless of the loan’s internal numeric or alpha rating, a commission will
accrue so long as interest is actually collected. No commission will be paid for
any period during which the Bank owns an asset, and no commission will be paid
pertaining to any gain on sale of any asset. See below for more details on how
foreclosure and carry costs can impact an officer.

--------------------------------------------------------------------------------

* Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks indicate omissions.

--------------------------------------------------------------------------------




8.  SHARING IN LOAN LOSSES

          Officers will share in losses incurred in any loan in their portfolio.
Through 10/31/98, each officer built up a loan loss reserve equal to
*[               ]. Losses incurred in the officer’s portfolio will first be
subtracted from the reserve dollar-for-dollar. That is, a $100,000 loss will
cause a $100,000 deduction from the loan loss reserve, regardless of what the
Commission Factor was. However, if an officer only had 50% of the bonus for a
loan, his or her loan loss reserve will only be debited for 50% of the loss.

          In a loss situation, it is quite possible that an officer’s loan loss
reserve will not be large enough to absorb the loss. The loss in excess of the
reserve is the Excess Loss, and the Excess Loss times the Commission Factor for
the loan in question can be called the Officer’s Loss.

          Since the Commission Factor can vary from year to year due to the
Annual Alteration (see above), for loss purposes the Commission Factor will be
the weighted average of commission factors over the life of the loan. The
weighted average will be based on commissions actually paid as opposed to
average daily balance or some other such measure. *[               ].

          *[               ].  The $100,000 loan loss reserve would be wiped
out, and the remaining $100,000 loss would be the Excess Loss. The Officer’s
Loss would be $10,000, to be withheld from other sources of pay as noted below.
If the loan in question was only 50% in that officer’s portfolio, then he or she
would only have to support $100,000 of the $200,000 loss, and in the example
above the officer’s loan loss reserve would cover that entire amount, so that
nothing would be withheld from any other source.

          The Officer’s Loss will be deducted from the officer’s cash commission
amount and any dividends for deferred Corus stock for that year. If the current
year’s cash commission is insufficient to cover the Officer’s Loss, the bank
will then offset the Officer’s Loss against any Deferred Commission (see below).
The bank will offset first against that portion of the Deferred Commission that
is closest to being released. If the officer’s Deferred Commission were entirely
depleted, future commissions would be the Bank’s last source of recovery.
Officers will not be expected to come out-of-pocket to pay anything to the
company.

          Loan losses for purposes of this Commission Program will be determined
at the time the asset securing the loan is sold by the bank. Neither the date of
foreclosure nor the dates of any interim charge-offs are relevant for loss
calculation purposes. Loan losses include: (1) Principal Loss; (2) Foreclosure
and Out-of-Pocket Carry Costs minus any net income generated by the project (it
is quite conceivable that an asset could generate more income than the
associated expenses, which would reduce the amount of the loss); and (3) an
estimated cost of carrying the asset in question, which is based upon the Bank’s
Opportunity Cost.

          Principal Loss. This is the easiest item to define. It will be the
original balance of the loan minus the Disposition Price of the asset. The
Disposition Price is equal to actual cash to the company, net of any closing
costs. If the disposition price of the asset is greater than the original loan
amount, there might still be a loss due to carry costs and opportunity costs,
but the excess amount in question would reduce the loss. If the Bank advances a
loan to finance the purchase of a Bank-owned asset, for purposes of determining
the Disposition Price that loan will be considered cash to the Bank. However,
that loan will be included in this Commission Program for both profit and loss
potential, and the Bank may, in its sole and absolute discretion, consider such
a loan to be a non-performing asset for its entire life, regardless of actual
payment history, for purposes of determining if commissions should be paid out
or held back (see below). 

          Foreclosure, Out-of-Pocket Costs, and Carry Costs Minus any Net
Income. These items are relatively straightforward. The cost of enforcing a
guaranty, and any amount collected under a guaranty would be counted in this
category. Amounts in this category will be tallied annually. Interest will
accrue and compound annually on such amounts until final disposition of the
asset. The interest rates used will be the same as noted below under Carry
Costs.

          Carry Costs. All Carry Costs will be calculated assuming a principal
balance equal to 85% of the Disposition Price of an asset, which can also be
called the Notional Amount.

--------------------------------------------------------------------------------

* Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks indicate omissions.

--------------------------------------------------------------------------------




          Officers do not share in any gain on sale of a foreclosed asset, so it
is also reasonable to limit the officer’s exposure to Carry Costs when asset
values recover to high levels. Therefore, the Notional Amount is subject to a
ceiling equal to the original loan amount.

          Losses for Commission Program purposes will include interest on the
Notional Amount at the Fed Funds rate (using the average Fed Funds rate for each
quarter throughout the period in question, compounded quarterly) from the date
interest was no longer paid on the loan through the date the Bank takes
ownership of the asset. Thereafter, the Notional Amount will accrue interest at
the cap rate specified for the asset in question (compounded annually) in an
appraisal done at or near the time of foreclosure. Many appraisals include a
discount rate, used to discount estimated future cash flows, and a cap rate,
used to determine the disposition value of an asset at some future point when it
is stabilized. The latter value is the cap rate which would be used for purposes
of this section.

          The Bank’s Carry Costs on the non-performing asset can accumulate
rapidly, and can easily exceed the principal loss of a bad loan. Be careful with
your loans! Officers should be aware that one major problem loan could
conceivably wipe out the commission earned on many healthy loans. Management, in
its sole discretion, will calculate loan losses for commission purposes. 

9.  FREEZING COMMISSION PAYMENTS AND HOLDBACK RELEASES

          Prior to any commission payment, whether it is the release of a prior
year’s holdback or payment in part of the current year’s commission, the Bank
will calculate an officer’s Loss Potential, as defined below. If, after any
commission payment, an officer’s holdback  (based on then-current Corus stock
and S&P 500 values) is less than the officer’s Loss Potential, then such
commission payment may be withheld by the Bank, and rather than paying it out it
will be added to the officer’s holdback. Once a commission payment is so
withheld, no subsequent consideration to releasing it will be made until the
next year’s commission payment or holdback release is due. An officer’s Loss
Potential will be calculated as follows:

*[                                                  ]

          If an amount which would have been paid or released is held back due
to this calculation, the officer may elect to have such funds treated pursuant
to any of the three options described below for Deferral of Commission (but for
a period of one year, rather than *[               ], and subject to review one
year later, when it will be either released or deferred an additional year). 

10.  CHANGES RETROACTIVE

          All policies described in this document apply to all loans, unless
specifically stated otherwise, regardless of when the loans were originated, or
when the policy was adopted.

11.  BASE PAY AND DRAW AGAINST COMMISSION

          The CCS calculates what could be called the Gross Commission.
*[               ].  This advance is netted out of the gross commission at
year-end, and the resulting net commission is the amount that will be paid, part
in cash and part via deferral (see below).

12.  PREPAYMENT CHARGES

          Officers will share in prepayment charges according to the following
guidelines:

 

1)

If the prepayment charge formula is the Bank’s standard yield maintenance charge
with a replacement rate of Treasury + 0.0%, then the additional commission
amount due to the prepayment charge will be the present value of all future
commission amounts associated with the loan, assuming the loan had paid off at
its stated maturity, discounted at the Replacement Rate used in the prepayment
charge calculation;


--------------------------------------------------------------------------------

* Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks indicate omissions.

--------------------------------------------------------------------------------




 

2)

If the prepayment charge formula is the Bank’s standard yield plus a spread of
some sort, then the additional commission amount due to the prepayment charge
will be the amount calculated in (1) above, multiplied by the following ratio:
(loan spread to Treasuries - replacement rate spread) / loan spread. This means
that the prepayment charge will be reduced by the same proportion as the
replacement spread reduced the loan spread. For example, if the loan spread was
3.0%, and the replacement rate spread was 1.0%, only 2/3 of the full spread
flowed through to the prepayment charge calculation. Therefore, only 2/3 of the
commission amount according to (1) above would be earned;

 

 

 

 

3)

Starting in the commission year beginning on 11/1/01, if the prepayment charge
formula is a flat percentage, then prepayment charge will be treated as a loan
fee, and added to loan profitability for the year in question.

13.  DEFERRAL OF COMMISSION

          Commissions will be paid out in a deferred manner, such that
commissions earned in any given year will be deferred in part according to the
rules contained in this section and will stayat risk of loss for 
*[               ] (the “Deferral Period”).  The intent of this deferral is to
more closely align officers’ interests with those of the Bank. Officers will
experience first hand the sense that profits from many previous years can be
eroded by bad loan decisions which take time to surface. The following deferral
rules apply:

 

A)

*[               ].  In a given year Deferred Commissions might be paid instead,
as discussed below in this Section 13, or increased beyond what is noted as
discussed above in Section 9.

 

 

 

 

B)

Provided that a portion of a Deferred Commission is available for disbursement
pursuant to clause C (below), such Deferred Commission will be paid at the end
of its Deferral Period in one of three forms, at the officer’s option:

 

 

 

 

 

 

 

1)

Cash. A cash payment calculated as follows:

 

 

 

 

 

 

 

 

Deferred Amount * ((1 + *[               ] of *[               ] Treasury)^
*[               ]) = Amount Paid

 

 

 

 

 

 

 

 

The *[               ] Treasury will be the average *[               ] Treasury
rate during the month of December for the year the commission was earned.

 

 

 

 

 

 

 

2)

Corus Stock. A number of shares of company stock, calculated by dividing: (a)
the Deferred Commission amount in question, by (b) the company’s average share
price beginning October 20th (or, if October 20th is a weekend or Holiday, the
first business day after such date) through the following fourteen (14) business
days (a total of 15 business days). In addition, a cash payment equal to any
dividends said shares would have paid during the deferred period will be paid to
the officer annually. Such payment will cease if and when the Deferred
Commission associated with such shares is needed to cover an officer’s loan
losses. 

 

 

 

 

 

 

 

 

The company reserves the right, but is not obligated, to pay some or all of this
amount in cash, rather than shares, in which case the cash payment will be based
on the share price at the close of business on the last business day before the
commission is paid to the officer. In particular, among other possible reasons,
if the company is obligated to withhold taxes for an officer, it might avail
itself of this right to pay some portion of the payment in cash instead of
shares, and it might then withhold the cash in payment of federal or state
taxes.

 

 

 

 

 

 

 

3)

S&P 500 calculated in the following manner:

 

 

 

 

 

 

 

 

 

Principal Amount = dollar amount subject to this calculation

 

 

 

 

(100% of total Deferred Commission for the year in question)


--------------------------------------------------------------------------------

* Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks indicate omissions.

--------------------------------------------------------------------------------




 

 

 

 

S&P 500 Index as of date of original deferral = Orig S&P

 

 

 

 

 

 

 

 

 

S&P 500 Index as of date of release = Ending S&P

 

 

 

 

(Ending S&P minus Orig S&P) / Orig S&P = S&P Return

 

 

 

 

 

 

 

 

 

S&P Return *  *[               ] * Principal Amt + Principal Amt =  Release

 

 

 

 

 

 

 

Officers must choose the form of payment they desire before the end of the year
in which the Deferred Commission was earned, and may not be altered over the
course of the Deferral Period.  Officers can choose to have a portion of their
Deferred Commission for any one year paid in each of the three methods above
(that is, some of a given year’s commission could be tied to cash, some could be
tied to Corus Bankshares stock, and some could be tied to the S&P 500).

 

 

 

 

 

 

C)

The Deferred Commission, in whatever form the officer chooses to take it, would
be subject to a potential loss, under certain circumstances, as noted above in
the “Sharing of Loan Losses” – Section 8 above.  Amounts to be deducted from the
accumulated Deferred Commission would be deducted from the then-current value of
the deferred amounts at the time the loss occurs, and such deduction would carry
forward through any subsequent indexing.

 

 

 

 

 

 

D)

For a variety of reasons, an officer’s aggregate Deferred Commissions might
exceed the amount deemed necessary by the Bank to cover that officer’s potential
losses. In such a circumstance, at year-end the Bank will release a portion of
the Deferred Commissions (and refrain from taking any additional Deferred
Commissions from the current year’s pay). However, for purposes of such
calculation, the Deferred Commission will be deflated in the manner described
below. Deferred Commissions are deflated because we assume that when the Bank is
incurring losses, economic problems will have caused the S&P 500 and (even
moreso) the Bank’s stock price to deteriorate.

 

 

 

 

 

 

 

So, Deferred Commissions will be released -- pro-rata from the various “buckets”
that were held back each year -- such that the officer’s Deflated Deferred
Commissions do not exceed that officer’s Total Loss Potential (definitions
below).

 

 

 

 

 

 

 

Total Loss Potential definition:

 

 

 

 

 

 

 

For each loan that generates a commission for that officer, multiply the total
commitment as of 10/31 of that commission year by:

 

 

1. that loan’s POD; then by

 

 

2. that loan’s LGD; then by

 

 

3. that loan’s original Commission Factor (after accounting for the Annual
Alteration in the year of origination, but for simplicity’s sake ignoring any
subsequent changes in the Commission Factor due to the Annual Alteration in
subsequent years); then by

 

 

4. the officer’s percentage of the commission for that loan; then by

 

 

5. *[          ].

 

 

 

 

 

 

 

Call this the Individual Loan Loss Potential. Add together the Individual Loan
Loss Potential for all loans from which the officer earns a commission, and call
that the officer’s Total Loss Potential.

 

 

 

 

 

 

 

Deflated Deferred Commissions equal actual total Deferred Commissions, but with
the value of any Corus stock reduced to equal *[          ] of Corus Bankshares’
book value per share, and with the value of any S&P 500 reduced to *[          ]
of the then-current value.


--------------------------------------------------------------------------------

* Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks indicate omissions.

--------------------------------------------------------------------------------




 

E)

If an officer is no longer employed by the Bank and has Deferred Commission
amounts pending, the Deferral Period would continue without any change
whatsoever. See Section 15 below for a definition of Terminated Officer.  The
company will certify to the Terminated Officer that any calculations pertaining
to the deferred commission were in reasonable compliance with this program, but
Terminated Officers will not be entitled to direct access to the bank’s records.
If substantially all of the loans that generate commissions for the Terminated
Officer pay off without loss prior to the end of the deferral period, any
deferred amounts will be released at their then-current indexed value.

14.  CUSTOMER ACCOUNTS PROTECTED

          The loan officer who brings a customer to Corus and either closes on
one loan or opens meaningful depository accounts shall be considered the account
officer for that customer.  It will be expected that other Bank officers will
respect this protection and not solicit business from a protected customer
without the account officer’s permission.  If a dispute arises over which
officer should handle a certain account, please consult Michael Stein or Robert
Glickman.

15.  TERMINATION OF EMPLOYMENT

          After an officer either resigns or is terminated, said officer
(hereinafter referred to as a “Terminated Officer”) will not earn any further
current or deferred commissions on loans that are on the bank’s books.  Nor will
a Terminated Officer earn any new commissions for the year in which the
Termination occurs or in any subsequent years either.  If an Officer is
terminated before December 31st of any given year, that Officer will earn no
Commissions for any partial year. Notwithstanding the foregoing, if an Officer
is terminated without cause, or dies or ceases employment due to a physical
disability, the commissions accrued through that officer’s date of termination
will be considered earned by the officer, and payable to him or her (or his or
her estate), but subject to deferral and potential elimination as described
elsewhere in this document.

          The Terminated Officer may earn some, all or none of the Deferred
Commission accrued in the years prior to the date of Termination, all according
to the following guidelines: 

 

(1)

If a Terminated Officer has any Deferred Commission amounts pending, the
Deferral Periods would continue without any change in the Deferral Period
whatsoever.

 

 

 

 

(2)

The company will certify to the Terminated Officer that any calculations
pertaining to the Deferred Commission were in substantial compliance with this
program,

 

 

 

 

(3)

The Terminated Officer will not be entitled to direct access to the bank’s
records.

 

 

 

 

(4)

If all of the loans that generated commissions for the Terminated Officer pay
off without loss prior to the end of the deferral period, any deferred amounts
will be released at their then-current indexed value.

 

 

 

 

(5)

If there are any Losses in time periods after Termination, but before the
Deferral Period expires, in any of the Loans in which the Terminated Officer
generated a Commission in any prior year, then the Losses will be deducted from
the Deferred Commission in accordance with the guidance contained in Section 8,
“Sharing in Loan Losses”, above.

16.  INDEPENDENT AUDITS

          An independent audit of loan files will be conducted annually to
ensure that loans are closed as they were approved and with no documentation
irregularities. This is a generally sound banking practice, and becomes
particularly important once loan officers are directly rewarded for volume.

--------------------------------------------------------------------------------

* Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks indicate omissions.

--------------------------------------------------------------------------------




17.  CONFIDENTIALITY

          This Commission Program is not to be shown or disclosed to anybody
outside of the Company.  It is considered proprietary information of the
Company.  This pledge of confidentiality will continue after employment by the
Company ceases for any reason.  Acceptance of any commission payments by any
officer will bind the officer to this pledge of Confidentiality.

18.  LIMITATION ON ASSIGNMENT

          Any benefits under this Commission Program may not be assigned, sold,
transferred, pledged or encumbered, except by will or intestacy, and any attempt
to do so will be void.

19.  GOVERNMENT LAW

          Except to the extent preempted by the laws of the United States, this
program will be construed and administered in accordance with the laws of the
State of Illinois.

20.  OFFICER REVIEW AND CONSENT.

          Annually, so long as the officer is employed by the Bank, the Bank
will supply each officer with a copy of these guidelines, in their most current
form, a copy of a portion of the CCS detailing their loans (but not including
loans for which the officer does not collect any commission), a summary of the
current year’s compensation including any commissions released, paid, and
deferred, and a summary of the officer’s current and prior year deferral
amounts, including information on investment elections, and on any freezes,
eliminations, or releases of deferral amounts. Officers will be asked to review
all the information submitted to them and to acknowledge in writing whether or
not they identify any discrepancy or error in the information provided to them.

          Terminated Officers will receive information as noted in Section 15
above, and the Bank will not be obligated to release any payment to a Terminated
Officer without written consent from such officer regarding the accuracy of such
payment, and confirming that the Terminated Officer does not have any claims
against the company pertaining to deferral amounts or otherwise. 

21.  PROGRAM SUBJECT TO CHANGE OR TERMINATION

          Management reserves the right to modify or cancel this Deferred
Commission Program at any time for any officer or all officers in its sole
discretion. The only surviving obligation of the company in the event of program
cancellation would be to pay sums formally treated as Deferred Commission
pursuant to Section 13, provided that such payments are warranted by Section 13
guidelines and not eliminated due to loan losses as noted in Section 8. This
program in no other way constitutes a contract between the company and its
officers.

          However, management understands that its refusal to adhere to the
guidelines set forth herein would potentially hurt the overall morale of many
valued employees. Management will try diligently to administer this program in a
fair and ongoing manner, and expects that the program will ultimately benefit
both the company and its loan officers.

          By the same token, officers are expected to act fairly and in the
company’s best interests. It is important to avoid the temptation to “game” the
system, and seek to take advantage of loopholes or unintended results of the
program. Such actions would lead to a loss of trust between the officer in
question and management.

          Please direct any questions or comments to Michael Stein or Robert
Glickman.

--------------------------------------------------------------------------------

* Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks indicate omissions.

--------------------------------------------------------------------------------